Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 1, 2017                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

  153936                                                                                               Robert P. Young, Jr.
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  JESSICA A. DILLON,                                                                                        Joan L. Larsen,
             Plaintiff-Appellee,                                                                                      Justices


  v                                                                 SC: 153936
                                                                    COA: 324902
                                                                    Isabella CC: 2012-010464-NF
  STATE FARM MUTUAL AUTOMOBILE
  INSURANCE COMPANY,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the May 3, 2016
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on whether to grant the application or take other action. MCR 7.305(H)(1).
  The parties shall file supplemental briefs within 42 days of the date of this order
  addressing: (1) the extent to which an injury must be described in order to provide notice
  of injury under MCL 500.3145; and (2) whether the plaintiff or someone on her behalf
  provided written notice as required by MCL 500.3145. The parties should not submit
  mere restatements of their application papers.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           February 1, 2017
           p0125
                                                                               Clerk